Citation Nr: 1706118	
Decision Date: 03/01/17    Archive Date: 03/16/17

DOCKET NO.  15-30 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for a spinal disorder.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a respiratory disorder.

5.  Entitlement to service connection for a left ankle disorder.

6.  Entitlement to service connection for a right ankle disorder.

7.  Entitlement to service connection for a skin disorder.

8.  Entitlement to service connection for chronic fatigue syndrome.

9.  Entitlement to service connection for an acquired psychiatric disorder.
REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Navy from March 1972 to March 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A review of the record in this case shows that the Veteran requested a video conference hearing before a Veterans Law Judge (VLJ) at his local VA office in a July 2016 Form 9 - Appeal to the Board of Veterans' Appeals.

However, on January 1, 2017, the Veteran was notified that he was scheduled for a hearing before the Board in Washington, D.C., on February 22, 2017.  Prior to the hearing on January 26, 2017, the Veteran requested that the hearing be rescheduled in the first part of May 2017, preferably in the afternoon.  In February 2017, the Veteran requested a video hearing at the RO instead of a hearing in Washington, D.C.

As such, a new hearing should be scheduled.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for the requested video conference hearing before a VLJ at the RO.  The RO should notify the Veteran of the date and time of the hearings, in accordance with 38 C.F.R. § 20.704(b).  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

